310 A.2d 128 (1973)
DELAWARE CITIZENS FOR CLEAN AIR, INC., and Jacob Kreshtool, Esquire, Appellants Below, Appellants,
v.
WATER AND AIR RESOURCES COMMISSION and Delmarva Power and Light Company, Appellees Below, Appellees.
Supreme Court of Delaware.
June 15, 1973.
Jacob Kreshtool, of Bader, Dorsey & Kreshtool, Wilmington, for appellants below, appellants.
Richard H. Schliem, III, Deputy Atty. Gen., Wilmington, for Water and Air Resources Commission, appellee below, appellee.
E. Dickinson Griffenberg, Jr., of Potter, Anderson & Corroon, Wilmington, for Delmarva Power and Light Co., appellee below, appellee.
Before WOLCOTT, C. J., and CAREY and HERRMANN, JJ.
PER CURIAM:
The judgment below is affirmed for the reasons stated in the Opinion of the Superior Court reported at 303 A.2d 666.